Case 2:17-cv-12753-TGB-APP ECF No. 21 filed 08/07/20   PageID.1064   Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 DARIUS LEIGH GILKEY,                            2:17-CV-12753-TGB

                   Petitioner,

                                               ORDER DISMISSING
       vs.                                     PETITION WITHOUT
                                                  PREJUDICE
 DEWAYNE BURTON,

                   Respondent.



       Petitioner Darius Leigh Gilkey, a Michigan state prisoner, filed an

unsigned and unverified petition for writ of habeas corpus. (ECF No. 1.)

On February 18, 2020, the Court issued an Order requiring Petitioner to

file a signed and verified petition within thirty days or risk dismissal of

the petition under Fed. R. Civ. P. 41(b). (See Order to Sign and Verify

Petition, ECF No. 15.) Petitioner did not correct the deficiency within

the time allowed. On May 20, 2020, the Court issued a second Order

providing Petitioner an additional thirty days to file a signed and verified

petition and, again, cautioned that failure to comply could result in

dismissal of the petition. (See Second Order to Sign and Verify Petition,

ECF No. 19.) Petitioner has not complied with the Court’s second Order
and the time for doing so has expired.
Case 2:17-cv-12753-TGB-APP ECF No. 21 filed 08/07/20   PageID.1065   Page 2 of 2




      Federal Rule of Civil Procedure 41(b) gives the district court power

to dismiss a complaint where “the plaintiff fails to prosecute or to comply

with [the Federal Rules] or a court order.” Fed. R. Civ. P. 41(b). This

rule provides the Court a tool to effectively manage its docket. Knoll v.

Am. Tel. & Tel. Co., 176 F.3d 359, 362-63 (6th Cir. 1999) (citation

omitted). Because Petitioner failed to comply with the Court’s order

despite ample time to do so and notice that failure to do so could result

in the dismissal of the petition, the Court will dismiss the petition

without prejudice. See May v. Pike Lake State Park, 8 F. App’x 507, 508

(6th Cir. 2001) (affirming dismissal of case for lack of prosecution where
pro se litigant failed to comply with “readily comprehended” order).

      For these reasons, it is ORDERED that this case is DISMISSED

WITHOUT PREJUDICE.

DATED: August 7, 2020

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                      2
